Title: John Thaxter to John Adams, 16 July 1781
From: Thaxter, John
To: Adams, John


     
      Sir
      Amsterdam 16th July 1781
     
     I have the honor to inclose You the 23d. No. of the Politique Hollandais.
     I have this moment heard of your safe arrival, and of your good health and Spirits, which is a vast addition to my happiness. I had a hint of your visit at Paris, and altho’ some Folks are surprized at the peculiar Nature of it, yet I am persuaded that Chaleur and froideur can exist politically, if not naturally, together.
     
      I have the honor to be, with the most respectful Attachment, Sir, your most humble Servant,
      John Thaxter
     
    